Holmes, J.
We assume in favor of the plaintiff that he was within the scope of any invitation to the public having lawful business at the defendant’s house, which fairly was implied by the aspect of the house and grounds. We assume also that the defendant had control of the premises. But an invitation only implied by the situation and look of the premises must be confined within somewhat definite limits. When the plaintiff went *303along the side of the defendant’s house, and fell down the cellar stairs, nothing said to him that the line he selected was appropriated to travel any more than the rest of the yard or open space between that and the next house. On the contrary, there was the well known chance of a cellar door being near the house.
If, then, we assume that the plaintiff was warranted in being where he was, in so far that he was a licensee and not a trespasser, still we think it impossible to extend the principle of invitation so as to cover the whole yard, irrespective of pathways, necessary lines of travel, or anything on the surface which promised security. In Learoyd v. Godfrey, 138 Mass. 315, the plaintiff’s intestate was hurt in a plhce pointed out as a passageway by the position of the buildings. The decision in Curtis v. Kiley, 153 Mass. 123, was made dependent upon the bill of exceptions being taken to mean that there was evidence of a passageway across the yard. The present case is more like Reardon v. Thompson, 149 Mass. 267. See also Mistler v. O’Grady, 132 Mass. 139. Judgment for the defendant.